OFFICE OF THi ATTORNEY GENERAL           OF TEXAS
                              AUSTIN




Uonaablo V. J. ku~boll
Coanty Attornsy


lberslrr           .




                                                     roaefvedand
                                                    e quote     iram   your




                                            ooaaul58loneria Oourt
                                          4 oomanl6sioraers had
                                        malntaliw    and ,tkblp
                                    lag s4rlmal.y wounw, wh.lla



                          udenae, vol.     45, P. 455     aa.     69-0
                       on-dtates,      Counties   nnd dtise,       reads
a6 followst    ~

             *The omqxmsatfon las was obviously    intor?c¶sd.
       to a;:ply to iUdul3tTial 4Elj$OpKSItr It 6068 not
       apply to 'states, oountlers or oitiea in their per-
       formanae of gorerna6nta.l Iun~tdaaa . . . Ry a
Honorable V. Y. Campbbll,                       Pago 2


             oonstitutlonal              anmdmmt adopted November 3, 1936,
             (Art. 3, S40. 59) the LogIulaturo      I4 girar pou4r
             to pass 'suoh law4 a4 IMY be neoes4ary to prwld4
             ror ':+orlunen*aCompensation Ineuranoe    for  wah
             etato 4mploy444, 88 In its juQm4nt       la mo4444ry
             or required;   and to provide iOT the payment      or
             all ooats, oh4rgo4, an6 prarnirvns on suoh polloi44
             OZ InStvanOe; protldlng    th4 atat.4 shall never be
             roquirod to purohasr4 insuranoe for any 4mploy4e*.*

                   Artiole             3, Scotion     59, Conatlktion            of Texas,
witis         aa   roll0w9:
                    T&4      Lsgialatura            shall   hate paer to pa8s
             suoh lam        as may be        n404e4aary      to provide for pork-
         fneuaa      Compeneatlon            Infiuranoe      for   meh   state      w-
         ploywee, am in ite Wgment 1s neooasary or rb
         wired)     and to provide for th4 payment of all
         008t8~ ohargo      and premiuma on auoh polioies     ai
         inrumr104~    prorl6lng that    the state 4JMl n4Ver
         bo required to purahame      lnnur~o4    tar any anployee.”

          Pursuant to the Oonatltatiotml   authority oi Artl-
o;L4    3,     59, Tema Conatltutlon,
               s4otion                   the LegiJatun   on
June 11, 1937, eluotod Art1014 667k4, whl4h prortde8 for
mrkaen*s Corapsnimtlon Im3ureaoafor empioyeerr  of the Texna
mats BlghwayDep4wtmmt. Under thk eet the Ri&ra~ Depart-
mont is eel?-lt?mring and oarrles it8 own lnauraaoe a8 set
out  in tho 4t6tute. The  l&h L4&rlatun     of Toxma by Senate
Bll3 135 extended the benoilts OS *orkm4n'6 Compuumtion in-
euranoe to tho Texaa Refenee Ward.    Tho lrglsleturo  ha4 not
sxtond4d the benefit4 of ~oxkm~'6 Oomp@n4e&%onInaaran44 to
cay other bodies or departments of the st4to gov4rrmnt  than
the Texas State Highway Repartmont an8 tb4 Tom44 Dofanae Guard,
              It has long boon the law In Tox4e that a oounty Is
not liable     in damages   for injuries  suetalnrd in oonsequenoo
or tit4 tortious    or nogllgont    aot4 0r it4 4gonta or 4mploy444,
unloas liability      therefor  be oreatsd by etatuts.   204  the
followinfg         autborltiee:


                   Eeigel      Nohit
                                  v.    County, 19 S. '!:..,562$
                   Ifloria r.~Oaltsrton   Oouaty 55 S. +. 540;
                   Nusabaua 7. Ball Gowty,     7& 3. !T. 6301
                   Bryan v. Lib4rty County, 299 3. X. 903;
                   Jones souaty v. xoore, 4 2. H. (2) 289;
                   hgelina    County t. Bond,  16 3. tq. (2) 338.
Honorable      V. J. Campbell,               Page 3


               “4     quote        tmn11 Texae Jurleprudanae,          Countlee,
pages 563-4-5,             as rollover
                  n              Counties,
                                    being ooraponont caxts of
        t&4   ati&,        *bite     no   pmerr
                                         or  dutie4      exoept t&o44
        whloh are olearly sot forth en8 defined in the
        oonstttution    and rrtatutoe.      The   statutus     hav4
        olearly deflwd     the powers, pmmrlbed             the dutI48,
        and imposed the liabllitio8         Of the @0h%ki88lonm~
        oourta, the medium through whioh the ditiemnt
        oountles aot, and from thoee et&utea mu8P 00m4
        all the aut&orit;l   vested    in   the oountia4.         . . ,
               0        Commlse10n8r5’    oourto    ar4 oourts  op
        1Imitei ju~I4dIotIon      In that their authority ex-
        tennds only to natterer pertefnlng       to the genor(ll
        r4lrare ar their respootiv’e ~O~tloi, aml that
        thdt pawors ars only thas4 sxpreealy or lnplI4dly
        00~ferred  upon them by law -that         $8, by th4 eon-
        stltutfon  fina  statutsa   of ho   atate~.    . . .O

               There no Islw authorislng
                            la              oountias to sxp4n4
runty     iunds       to    pay
                      pr4nluzs4 on *orkmer~~s   oompamaatloa      in-
marfanoe on county  4mplope4a.   our 4tet4    40n4t1tut10n 4l80
Inhibit4 tlonatione end fgatUItI48 by countieo from pub110
fbd8.    Art1014 3, seation52, Texas Coastltutlon,           r44b     ia
prrt  ae follorrat
              “The Legislature               shall have xw potter to au-
        thoriso any oounty. .                . $0 land its credit or to
        grant pub110 moqey or                thing, ar value In aid af,
        0~ ta nnp Individual,                a44oeIatIon   or oorporation
        whatsoever.    . . .*
               ~4     answer your queetlon            In tha ns@M.vo.
                                                            Very   truly   your4




                                                                    xilk. 3. hnnllag
         ATTORNEY
                GBKERAL
                      OB TEXAS                                             Awlstent